Citation Nr: 0432534	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  96-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right calf, 
involving Muscle Group XI.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right first metatarsal fracture.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from November 1959 to January 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in December 2003.  
At that time, the Board remanded the case in compliance with 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L.  No. 106-475, 114 Stat. 2096 (2000), and to 
afford the veteran a personal hearing before a traveling 
Board Member.

In September 2004 the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.

As indicated on the title page, the Board has assumed 
jurisdiction regarding the issue of entitlement to an 
evaluation in excess of 10 percent for residuals of a right 
first metatarsal fracture. The circumstances regarding 
jurisdiction of this issue will be discussed herein.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran has been in receipt of a 10 percent disability 
evaluation for residuals of an injury to the right calf, 
involving Muscle Group XI, effective from February 1, 1967.  
This injury has been evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code 5311, involving Muscle Group XI.  Muscle 
Group XI essentially involves musculature in the back of a 
leg, including the calf muscle.  A review of the record shows 
that the veteran was afforded a VA medical examination of the 
muscles in May 2003, and an examination of the feet in May 
2004.  

The 2003 and 2004 VA medical examination reports reveal that 
they are primarily limited to examination and evaluation of 
the veteran's right foot disabilities rather than the back of 
the right leg and calf involving Muscle Group XI.  The last 
comprehensive medical examination of the veteran's injury 
involving Muscle Group XI was in 1999.  The Board concludes 
that a current medical examination of the veteran's service 
connected right leg and calf injury, Muscle Group XI, is 
necessary for a proper evaluation of this disability.  

With respect to the issue of entitlement to an evaluation in 
excess of 10 percent for residuals of a right first 
metatarsal fracture, review of the record shows that the 
veteran sought an increase received in an October 1995 claim.  
A September 1997 rating decision denied the veteran's claim 
for a compensable evaluation for residuals of a right first 
metatarsal fracture.  The veteran was notified of the 
decision in September 1997.  In a letter received at the RO 
in September 1997, the veteran said he was not in agreement 
with the rating decision and wanted to appeal that decision.  
Inquiries from the RO in April and May 1999 confirmed that 
the veteran indicated that he was desirous of appealing his 
right leg and foot disabilities.  The Board construes the 
veteran's actions as a timely filed notice of disagreement of 
the September 1997 rating decsion under 38 C.F.R. §§ 20.201, 
20.202, 20.301 (2004), regarding his residuals of a right 
first metatarsal fracture.  To date a Statement of the Case 
has not yet been issued on the subject.  

In a May 2004 rating decision, the veteran was awarded a 10 
percent rating for residuals of a right first metatarsal 
fracture, effective June 30, 2003.  In September 2004 the 
veteran and his representative referred to and offered 
testimony concerning residuals of a right first metatarsal 
fracture.  In this regard, there is absolutely no indication 
that the rating award of 10 percent for the disability is a 
complete grant of the benefits sought.  In Manlicon v. West, 
12 Vet. App. 238 (1999), the United States Court of Appeals 
for Veterans Claims held that, where a Notice of Disagreement 
is filed, but a Statement of the Case has not been issued, 
the Board must remand the claim to the RO to direct that a 
Statement of the Case be issued.  

The Board is aware of, and apologetic for, the extended 
length of time taken to adjudicate the veteran's claim.  
However, further development is required.  Protection of the 
veteran's due process rights requires that the Board remand 
the case for the issuance of a Statement of the Case and a 
medical examination.

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified 
at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).    

2.  The veteran should be scheduled for a 
VA medical examination for the purpose of 
evaluation of the current status of the 
veteran's service connected residuals of 
a shell fragment wound of the right leg 
and calf, involving Muscle Group XI.  All 
appropriates tests and studies should be 
conducted, contemplating injuries to 
Muscle Group XI. The veteran's claims 
folder must be made available to the 
examining physician for use in 
conjunction with the examination.    

3.  With regard to the issue of a rating 
in excess of 10 percent for residuals of 
a right first metatarsal fracture, the RO 
should undertake all actions required by 
38 C.F.R. § 19.26, including issuance of 
a Statement of the Case (SOC).  The SOC 
should include a determination as to 
whether the veteran was entitled to a 
compensable rating at any time following 
the 1995 submission of his claim for 
increase.  The veteran must be given an 
appropriate time to respond to the SOC, 
and, in view of the particular 
circumstances of this case, must be 
specifically advised of his right to 
appeal from the SOC.

4.  After completing the above action, 
and providing any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim of a 
rating in excess of 10 percent for 
residuals of a shell fragment wound of 
the right calf, involving Muscle Group 
XI, including all evidence obtained after 
the last Statement or Supplemental 
Statement of the Case was issued. If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
Supplemental Statement of the Case to and 
allow them a reasonable period of time to 
respond. The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




